 In the MatterofARMOUR&COMPANYandLOCAL261;MEATCUTTERSUNIONIn the Matter of ARMOUR & COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA#49-A, C. I. 0.In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA,LOCAL #49-A, C. I. 0.In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA,LOCAL#49-A, C. I. 0.Cases Nos. R-1423 to R-1426, inclusive, respectively.DecidedSeptember 14, 1939MeatPackingIndustry-Investigation of Representatives:controversies con-cerning representation of employees:employer questionsmajorityof petitioningunion;rival organizations;controversy as to appropriateunits-Units Appro-priate for Collective Bargaining:(1) single unit of all production and main-tenance employees in abattoir and in processing plant, including watchmen,shipping clerks, retail clerks, janitors,dishwasher and chef,yard gang,store-room man, laundry man, employees,inmotive power,mechanical,and garagedepartments,employees performing checking,weighing,and clerical duties insideplantswhere productionand maintenancework is carried on, but excludingsupervisory employees,assistant foremen, office employees,chemists,peddlersalesmen,and chauffeurs;controversy as to status of certain supervisoryemployees,and as to exclusion of chauffeurs;(2) clerical employees in eachbranch house, excluding supervisory employees;salesmenwith incidentalclericalduties, excluded'over objection ofCompany-Representatives:eligibilityto participate in choice:employeescurrentlyon pay roll;itinerant employeesallocated to particular branch house in accordancewithCompany's accountingpractice-Elections OrderedMr. Daniel Baker,for the Board.Mr. Walter C. Kirk,of Chicago, Ill., andMr. Peter F. Curran,ofNew York City, for the Company.Mr. Charles J. Goldsmith,of New York City,Mr. 111.WexlerofJersey City, N. J., andBuitenkant cCohen, by Mr. Arnold CohenandMr. Jaques Buitenkant,of New York City, for the Meat Cutters.Mr. Meyer Sternof New York City, andLiebman, Robbins, Press-man & Leider, by Mr. Harold I. Cammter,of New York City, forUnited Local 81 and United Local #49-A.Mr. Robert F. Koretz,of counsel to the Board.15 N. L.R. B., No. 35.268 ARMOUR & COMPANYDECISIONANDDIRECTION OF ELECTIONS269STATEMENT OF THE CASESOn March 29, 1939, Meat Cutters Union, Local 261, A. F. of L.,1herein called the Meat Cutters, filed with the Regional Director for theSecond Region (New York City) a petition, and on May 26, 1939, anamended petition, alleging that a question affecting commerce hadarisen concerning the employees of Armour & Company, herein calledthe Company, at its 17th Street plant and its 6th Street plant, JerseyCity, New Jersey.2On April 12 and 21, 1939, United PackinghouseWorkers of America, Local #49-A, C. I. 0.,3 herein called UnitedLocal .#49-A, filed petitions alleging that questions affecting com-merce had arisen concerning the representation of employees of theCompany in its branch houses at 147-07 94th Avenue, Jamaica, NewYork ; 197 Fort Greene Place, Brooklyn, New York ; and 96 North6th Street, Brooklyn, New York, herein called the branch houses.4All of the petitions requested an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On April 29, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10 (c) (2), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and further ordered that the cases be consolidated for purposes ofhearing, and that one record of the hearing be made.On May 31, 1939, theRegionalDirectorissued a notice of hearing,copies of which were duly served upon the Company,upon the MeatlAlso designated in various pleadings and other papers as Local 261, Meat CuttersUnion.It is apparent from the record that the correct name of the petitioning unionisAmalgamated Meat Cutters and Butcher Workmen ofNorthAmerica, Local No. 261,affiliated with the American Federation of Labor.2A stipulation entered into by the Company and the Board shows that the Jersey Cityplants are operated by Armour&Company of Delaware,a subsidiary of, and managedand controlled by, Armour&Company, an Illinois corporation.See SectionI, infra.8At the hearing an amendment was granted to change the number of the petitioningunion from#49 to#49-A.See footnote 9,infra.4A stipulation entered into by the Company and the Board shows that the branchhouses are operated by Armour&Company, an Illinois corporation.See SectionI, infra. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDCutters, and upon United Local #49-A.5Pursuant to the notice, ahearing was held on June 19, 20, 21, 22, 23, 24, and 27, at New York'City, beforeWilliam Seagle, the Trial Examiner duly designatedby the Board. On June 20, during the hearing, the Trial Examiner..granted a petition to intervene as a party filed on that date withhim by United Packinghouse Workers of America, Local 81, hereincalledUnited Local 81, a labor organization claiming to representemployees of the Company at its Jersey City plants in the bargain-ing unit claimed by the Meat Cutters.The Board and the Com-pany appeared and were represented by counsel; the Meat Cutters,United Local #49-A, and United Local 81 appeared and each wasrepresented by counsel and duly authorized representatives.Allparticipated in the hearing.Full opportunity to be. heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.The Trial Examiner reserved decision on the motions made atthe close of the hearing by the Company to dismiss the petitionson the ground that in each of the cases herein involved the petition-ing union had failed to establish that they represented a majorityof employees in the unit which the Company claimed to be appro-priate for the purposes of collective bargaining.Subsequent to theclose of the hearing, the Company requested of the Board, and wasgranted leave, to file a brief.Thereafter, the Company filed a briefin which it requested an election in the case involving its New Jer-sey plants, and again urged its previous contentions in support of itsmotions to dismiss the petitions in the cases involving the branchhouses.For reasons sufficiently appearing hereinafter, the motions todismiss, the petitions in all cases are hereby denied.Upon the entire record in the case, the Board makes the following :5Copies of the notice of hearing were also served upon AmalgamatedMeat Cutters andButcherWorkmen of North America, affiliated with the American Federation of Labor ;Bookkeepers,Stenographers&Accountants Union, A. F. of L.; and Bookkeepers,Stenog-raphers & Accountants Union, Local 16, C. I.O.These organizations neither appearednor participated in the proceedings.According to a statement made upon the recordby the Trial Examiner during the hearing on June 19, a representative of wholesale MeatDistributors Union of Greater New York,Local 640,A. F. of L., during a recess, hadindicated his intention of filing a petition to intervene in the proceedings on behalf ofthat organization,which claimed to represent employees of the branch houses. Subse-quently, counsel for this organization stated that it did not wish to intervene. ARMOUR & COMPANYFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY271Armour & Company, an Illinois corporation, directly and throughsubsidiaries, operates approximately 30 meat-packing plants locatedin some 23 States and about 300 wholesale meat-distributing housesknown as branch houses throughout the United States.During thefiscal year ending October 29, 1938, the Illinois corporation, includ-ing its subsidiaries, handled a volume of sales amounting to$723,537,907.Armour & Company of Delaware, a Delaware corporation whichis a subsidiary of, and is managed and controlled by, the Illinoiscorporation, operates an abattoir on 6th Street and a processingplant on 17th Street in Jersey City, New Jersey.During the fiscalyear ending October 29, 1938, Armour & Company of Delaware pur-chased and slaughtered 229,987 hogs at the abattoir and processedthe meat at the processing plant.About 99.5 per cent of this live-stock originated in States other than New Jersey and is either pur-chased from commission men doing business in the Jersey Citystock yards or purchased elsewhere by the Illinois corporation andshipped directly to the abattoir.Approximately 74 per cent of theproducts of the Jersey City plants are distributed throughout other:States.Delivery of fresh meats and other perishable products iseffected chiefly by means of refrigerator cars and trucks. It wasestimated that there are over 100 employees at the abattoir and about520 employees at the processing plant.The branch houses are operated by Armour & Company. Theiroperations are limited , to the wholesale distribution of meats andmeat-food products and some processing or prepartion of meat.products.Practically all of the products sold and distributed by thebranch houses are delivered to them from outside of New YorkState in refrigerator cars and trucks.During the fiscal year endingOctober 29, 1938, the branch houses handled the following volumeof business : North 6th Street, 21,182,637 pounds; Fort Greene Place,21,563,482 pounds; Jamaica, 12,090,251 pounds.Most of the sales aremade in New York State, although 2.5 per cent of the sales made atthe North 6th Street branch house are made outside of the State.II. THE ORGANIZATIONS INVOLVEDMeat Cutters Union, Local 261,8 is a labor organization charteredby Amalgamated Meat Cutters and Butcher Workmen of North.America, affiliated with the American Federation of Labor. It admitsO See footnote 1. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomembership production and maintenance employees of the Com-pany at its Jersey City plants, excluding office workers, supervisory-employees, and teamsters.7United PackinghouseWorkers of America, Local 81, is a labororganization chartered by Packinghouse Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company at its Jersey City plants, excluding office workers,supervisory employees, and teamsters .8UnitedPackinghouseWorkers of America, Local #49-A, is alabor organization chartered by Packinghouse Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations.It admits to membership clerical and office employees in the branchhouses here involved, excluding supervisory employees.III.THE QUESTIONS CONCERNING REPRESENTATIONA. The Jersey City plantsThe Meat Cutters began to organize the employees of the Com-pany at its Jersey City plants early in 1939. In March 1939, a commit-tee representing the Meat Cutters called upon the manager of the Jer-sey City plants, stated that the Meat Cutters represented a majority ofthe employees, and submitted a contract providing for recognition oftheMeat Cutters as the exclusive bargaining agency of the Com-pany's employees.At a later date, the manager returned the con-tract to the committee and stated that he could not recognize theMeat Cutters as the exclusive bargaining agency for the Company'semployees because he doubted that they represented a majority.United Local 81 also claims that it represents a majority of theCompany's employees at its Jersey City plants.Organizational ac-tivities on its behalf have continued since October 19378Organizersfor United Local 81 testified that many of the Company's employeeshave indicated their desire to be represented by it, but that theirorganizational efforts had been abortive because of opposition, untilrecently, by the municipal authorities io7Although there is no statement in the record concerning eligibility to membership ineither the Meat Cutters or United Local 81, it is apparent from their contentions as tothe appropriate unit that eligibility to membership is as here stated.s See footnote7, supra.At that time organizational activities were undertaken on behalf of United MeatWorkers of America, Local 635, a labor organization affiliated with the Committee forIndustrial Organization(now the Congress of Industrial Organizations).In Februarythe name of this organization was changed to United Packinghouse Workers of America,Local#49,which subsequently was divided into seven locals,one of which is UnitedLocal 81, and another is United Local#49-A.10 SeeHague v. Committee for Industrial Organization,307 U:S. 496. ARMOUR & COMPANY273B. The branch housesUnited Local #49-A11- claims that it represents a majority ofclerical employees, excluding supervisory employees, at each of thebranch houses.At the hearing the Company contended that insidesalesmen, outside salesmen, and peddler salesmen, as well as theclerical employees at each of the branch houses, should be includedwithin the bargaining units, and urged that the petitions be dis-missed on the ground that United Local #49-A offered no evidencethat it represented a majority of employees in such units.We find that questions have arisen concerning representation ofemployees of the Company at the Jersey City plants and at thebranch houses.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen,occurring in connection with the operations of the Companydescribed in Section I- above, have a close, intimate, and substantialrelation to trade, .traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSA. The Jersey City plantsDuring the hearing the Company, the Meat Cutters, and UnitedLocal 81 agreed that an appropriate unit for the purposes of col-lective bargaining should consist of all production and maintenanceemployees in both Jersey City plants, including watchmen, em-ployees performing checking, weighing, and clerical duties insidethe plants where the production and maintenance work is carriedon, employees in the motive-power department, the mechanical de-partment,'-and. the garage department, shipping clerks, and retailclerks.No objection was raised by any of the parties. to the in-clusion of the following employees in the bargaining unit: janitors;dishwasher and chef; yard gang; storeroom man; and laundryman 12We find that the above employees are either engaged inproduction and maintenance work or perform duties closely con-nected thereto, and we shall therefore include them in the unit."See footnote 9."The parties.treated these employees as part of the unit whentheNeat Cutterssought to establish their claimedmajorityby the introduction in evidence of unionrecords at the hearing. 274DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt was agreed by these parties that the following employees shouldbe excluded from the unit : supervisory employees, including assistantforemen; 13 all clerical help doing work in the Company offices,separate and apart from the production and maintenance workers;chemists; peddler salesmen; and T. Hannigan, classified as a tempo-rary watchman.We shall therefore exclude them.United Local 81 and the Company claim that certain persons whomtheMeat Cutters would exclude as supervisory employees shouldnot be so classified and should be included within the bargainingunit.One of these, E. Richardelli, classified on the Company's payroll as "table supervisor," delivers to the sausage-linking tables sup-plies and iron frames on which sticks of, sausages are hung. In theabsence of the general assistant foreman, he tells the employeesworking at the tables which frame to fill next.He has no assistants;he is paid less than the men working at these tables; and the MeatCutters have accepted his membership application..We shall in-clude him in the unit.P. Starta and W. Keirra, both classified onthe Company's pay roll as "keyman and strawboss," are in charge ofhandling incoming and outgoing meat in the dry-cure cellar andthe sweet-pickle cellar, respectively.The general foreman givesthem the record cards of the meat that is to be removed.They eachhave several assistants whom they instruct in the placing of the meatfor curing and in the removal of the meat for delivery to the ship-ping room.Both receive a higher wage rate than their assistants.J.Buonfiglio, also classified as "keyman and strawboss," performssimilar work in the shipping room.He directs assistants to meatwhich is to be shipped, inspects the meat, directs its packing, andregisters the shipments.He also is paid a higher wage rate thanhis assistants.J.Vazzano, classified as "working supervisor," andH. Coyne, classified as "butter tub cooper-strawboss," according tothe testimony of the superintendent of the plants, should more prop-erly be classified as gang leaders.Vazzano works with five girls inthe casing room.Although this room is under the supervision ofthe general sausage foreman, his duties necessitate his absence fromthe casing room a considerable part of the time, and he looks toVazzano to see that the work is properly performed.Vazzano is:paid a higher wage rate than laborers in the plant, and a consi4ler-ably higher rate than the girls with whom he works. Coyne has a.similar status in the cooperage department, where he works with Ave.or six employees.This department is also separated from, the gen-eral plant work, and the foreman whose jurisdiction includes thisis The names of certain supervisory employees whom the parties agreed to exclude.were read into the record;they are : J. Ennis, J. Hilmer,D. Rothberg,L. Bernier, F.Venner, J. Ziolko, L. L. Adams, C. Scecchitano, G. Schade, F. Crown, J. Daly (night-foreman),W. Malone, W. Kahle, A. Zimmerling,L.Hunter, C.Karolewski,and W.Long.. ARMOUR & COMPANY275,department relies upon Coyne, who supervises the other men in the:foreman's absence, to see that their work is done. In view of theirsupervisory duties, and in view of the conflicting claims of the rival'unions, we shall, exclude Starta, Buonfiglio, Keirra, Vazzano, andCoyne from the unit 14No evidence was introduced concerning the.duties of B. Kelly, classified as "working foreman." In the absenceof such evidence, we shall assume that his duties are similar to thoseof other employees thus classified, and we therefore shall exclude him:from the unit.Both unions request the exclusion from the unit of chauffeurs 16-engaged in delivering products between the two plants and in making'deliveries to customers; the Company contends that they should be-included.Since their work differs from that of other productionand maintenance employees and they are eligible to membership inanother labor organization in which they have applied for member-ship, 16 and since both unions desire their exclusion, we will exclude'them.We find that all production, and maintenance employees of the.Company at 'its Jersey City plants, including watchmen, employees;performing checking, weighing, and clerical duties inside the plants:where the production and maintenance work is carried on, employees,in the. motive-power department, the mechanical department, andthe garage department, shipping clerks, retail clerks, janitors, dish-washer and chef, yard gang, storeroom man, and laundry man, but-excluding supervisory employees, assistant foremen, all clerical helpdoing work in the Company -offices, separate and apart from the pro-duction and maintenance workers, chemists, peddler salesmen, chauf-14 Cf.Matter of Rex Manufacturing Co., Inc.and A.F. of L. Federal Local Union No.20893, 7 N. L. R.B. 95;Matter of A. Fink and SonsCo. andAmalgamated Meat Cutters& Butcher Workmen of N. A., Local422,A. F. of L.,9 N. L. R.B, 441;Matter of WallaWallaMeat&'Cold Storage Co.andAmalgamated Meat Cutters and Butcher WorkmenofNorth America,Local No. 275,Affiliated withthe A.F. of L.,9 N.L.R. B. 1183 ;Matter of The Electric Auto-Lite Company, American Enameled Magnet Wire DivisionandInternational Association ofMachinists, Local 218,et a1_10'N. L. R. B. 1239;Matter of The Cudahy Packing CompanyandUnited Packinghouse Workers of America,Local No. 21, of the Packinghouse Workers Organizing Committee,etc., 13 N. L. it. B. 526,InMatter of The Electric Auto-Lite Company, American Enameled Magnet Wire Division,andInternational Association of Machinists,Local 218,et al., supra,we stated:"Where,as here, rival unions make conflicting claims in regard to the inclusion In a unit madeup 'of,production employees;of employees whose duties are on the borderline between,production and management,.we have ordinarily excluded them."15 C. Lyons,N. Glarra,E. Coyle, C. Johnson.19A representative of this organization, referred to upon the record as the "TeamstersUnion," testified. at the hearing that It would insist upon.bargaining for them even itincluded in the unit..Truck drivers(chauffeurs or teamsters)have often been excluded,by the 'Board from units of production and maintenance employees.Matter of Swift &Co. (United Dressed BeefCo., J. J.Harrington, N. Y. Veal & MuttonCo.) andCommitteefor Industrial OrganizationonBehalf of the Employees of Swift & Co.,et al.,11 N. L.it.B. 950;Matter of Seymour Packing CompanyandAmalgamatedMeatCutters' andButcherWorkmen of North ,America, Local No. 176, affiliated with the A.F. of L.,12N. L. R. B.1098, and cases therein cited In footnote 5. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining and that said unit will insure to em-ployees of the Company at its Jersey City plants. the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.B. The branch housesIn its petitions United Local #49-A claims that "all clericalemployees excluding the office manager, but including bookkeepers,cagemen, switchboard operators and general, office help" 17 at eachof the branch houses constitute an appropriate unit for the pur-poses of collective bargaining.The Company and United Local#49-A agreed that the manager, the assistantmanager,and theoffice managerbe excluded at each branch as supervisory employees,and we shall therefore exclude them.As stated in Section III above, the Company contends that insidesalesmen,outside salesmen, and peddler salesmen, together with saidclericalemployees, at each branch house, constitute an, appropriateunit.In support of its contention, the Company points to certainactivities of a clerical nature which are performed by inside sales-men and, toa lesser degree,by outsidesalesmen andpeddler sales-men.The Company further contends that by maintaining one payroll for office workers and salesmen, and another for processing _andmaintenanceworkers, thesalesmenare definitely placed in the cate-goryof officeemployees.Although inside and outsidesalesmenand peddler salesmen per-form duties which are clerical in nature, such as corresponding withcustomers, making out sales tickets, keeping records of stock sold,placing orders for new stock, these activities are merely incidentalto their workas salesmen.The record discloses that the duties ofinside salesmen require an expert knowledge of meat; that theiraverage wage is considerably higher than that paid to office workers;and that their place of work, the conditions under which they work,and their hours of work further differentiate their employment fromthat of the clerical employees.Outside salesmen and peddler sales-men have even less in common with the clerical employees as theyspend but a short time each day at the branch houses,; their duties,working conditions, wages, and hours, of work also differentiate themfrom the clerical employees.The president of United Local #49-Atestified at the hearing that it had made no attempt. to organize thesalesmen andthat none of them are admitted to membership in theunion.18Moreover, when a strike was called in December 1938 by17 The petitions were amended at the hearing. without objection, to so read."Peddlersalesmen are members of another union. ARMOUR & COMPANY277United Meat. Workers of America, Local 635,19 the processing andoperative employees and the clerical employees left their work, butthe salesmen did not join them.Under these circumstances we seeno reason to include. salesmen in the units.20We therefore find that all clerical employees of the Company ateach of its branch houses, including bookkeepers, cagemen, switch-board operators, and general office help, but excluding the manager,assistant manager, office manager, inside salesmen, outside salesmen,and peddler salesmen, constitute units appropriate for the purposesof collective bargaining and that said units will insure to the em-ployees of the Company at its branch houses the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate .the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESA. The Jersey City plantsAn analysis of the Company's pay roll. for the pay-roll periodending June .10, 1939, which was introduced into evidence, showsthat approximately 491 employees are in the appropriate unit.',TheMeat Cutters introduced into evidence application cards, and theyoffered other cards the authenticity , of which was challenged andthe admission of which into evidence was reserved by the TrialExaminer for decision by the Board.We find it unnecessary to ruleupon the admissibility of the additional cards.A comparison of allof the cards with the pay roll shows that less than a majority ofemployees in the appropriate unit whose names appear on the payroll have signed these cards.The Meat Cutters claimed that certainpersons who -signed cards, but whose names do not appear on thepay roll, should' also be included in the unit because they were regu-lar employees temporarily laid off.While we are of the opinion thatall regular employees who are temporarily laid oft should be eligibleto designate representatives, there is nothing in the record to indi-cate the number of employees in.this category, other than those whohave signed cards, on June 10, 1.939, or at the time of the hearing,and consequently it is impossible to determine on the basis of thecards introduced or offered by the Meat Cutters that they repre-sented a majority of employees within the unit.2219 See footnote 9, supra.40 InMatterof ArmourtCo.andThe Committeefor IndustrialOrganization,et al.,4 N. L. R. B. 951,we found thatprocessing and operative employees in each branchhouse constituted an appropriate unit.Salesmen were excluded from these units.21At the hearing the Company conceded that four additional names of employees in the-appropriate unit should appear on the pay roll,and we have treated them as if theirnames had so appeared.ACf.Matter of Minneapolis-Moline Power Implement CompanyandInternationalAaso-eiationofMachinists,Local#lo37,by District Lodge 77(A. F.of L.),14 N. L. R. B.X20.199549-39-vol. 15-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Local 81 offered no evidence to prove its claimed majority,offering the explanation stated above,23 and requested an election toresolve the question concerning. representation of employees.TheCompany also contends that an election is necessary to ascertain thedesires of the employees.We find that the question concerning representation of employeesof the Company at its Jersey City plants can best be resolved by theholding of an election by secret, ballot.The record discloses that employees who are' laid off retain theirseniority and other privileges for a period of 60 working days, andwe therefore shall consider such employees as eligible to vote in anelection.In view of the intermittent fluctuations in the size of theworking force in the business here involved, and inasmuch as manypersons who were laid off, for less than 60 days prior to the pay-rollperiod ending June 10, 1939, may no longer retain their seniority,we are of the opinion that eligibility to vote in the election mayappropriately be determined on the basis of the pay-roll periodimmediately preceding the date of the Direction of Election.24We shall direct that employees of the Company at its Jersey Cityplants within the appropriate unit, who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthe Direction of Election, including employees who, as of such period,had been laid off less than 60 working days, employees who did notwork during the pay-roll period because they were ill or on vacation,but excluding any such employees who have since quit or been dis-charged for cause, shall be eligible to vote in the election.B. The branch ho2tsesAt the hearing. the Company's pay rolls for. each of the branchhouses for the pay-roll period ending June 10, 1939, were introducedinto evidence.United Local #49-A introduced into evidence mein-bership application cards, dated October or November 1938, signedby employees in the appropriate unit at each of the branch houses,and records of dues received from employees who signed cards.There are 12 employees in the appropriate unit whose names appearon the Fort Greene Place pay roll, and United Local #49-A offeredcards signed by 7 of the 12.The,Company contended that two ofthe employees who signed cards, B. Matulonis and H. Strasser, didnot have sufficient status as .employees at this branch house to beentitled to a voice in the selection of 'representatives.As we shallpoint out, the contention is without merit.However, two other em-23 See Section IIIA, supra.24Cf.Matter of ArmourctCompanyandPacking House Workers OrganizingCommitteefor United Packing House Workers, Local347, et at.,8 N. L. B. B. 1100, 1120. ARMOUR & COMPANY279ployees, on the pay roll at this branch house and whosigned cards,W. Hattaway and J. Gibson, testified at the hearing that they nolonger desired to be represented by United Local #49-A.We findthat the question concerning representation at the branch house lo-cated at Fort Greene Place can best be resolved by holdingan electionby secret ballot.Of the eight employees in the unit whosenamesappear on theJamaica pay roll, United Local #49-A introduced into evidencecards signedby five:One of these five had not paid dues since Feb-ruary 1939.25Of the sevenemployeesin the unit whosenames appearon the North 6th Street pay roll, United Local #49-A introduced intoevidence cards signed by five.The Company questioned the authen-ticity of the signature appearingon one ofthose cards.Under the circumstances, we are of the opinion that the questionsconcerning representation can best be resolved through elections bysecret ballot .2111Matulonis and Strasser, referred to above, were employed by theCompany at the time of the hearing, in its several branch houses inthe vicinity of New York City, as substitutes for office employeeswho were on vacation.Although they were not employed at FortGreene Place at the time of the hearing, they were regularly em-ployed there within the past year, and their names have been placedupon this pay roll.We have considered the testimony to the effectthat the names of these employees were placed upon the pay roll forconvenience in keeping records for purposes of Social Security andUnemployment Insurance taxes, and that it was impossible to predicttheir return to work at the Fort Greene Place branch house, but weare of the opinion that they should not be deprived of their right toselect representatives for the purposes of collective bargaining becauseof their itinerant duties.As the Company has seen fit to keep theirnames upon the pay roll at the Fort Greene Place branch house, wefind that this is an appropriate situs for voicing their choice of arepresentative.26 The president of United Local #49-A testified that a member is no longer in goodstanding after he is more than 3 months in arrears in dues payments,although he is notdropped from the membership rolls until he is 4 months in arrears.The Company ob-jected to all of the cards introduced into evidence by United Local #49-A on the groundthat they antedate the strike which occurred during December 1938, and therefore donot accurately reflect the true desires of the employees.Although we find this objectionuntenable as to employees who have made current dues payments,we are of the opinionthat this objection is entitled to consideration in a proceeding for investigation andcertification of representatives upon the question of whether an election should beordered.20 InMatter of Armour c& CompanyandUnited Packinghouse Workers, Local IndustrialUnion No.13 of Packinghouse Workers Organizing Committee,affiliated with C. I. 0.,13N.L.R.B. 567,we said : "Any negotiations entered into pursuant to a deter-mination of representatives by the Board will be more satisfactory if all disagreementbetween the parties regarding the wishes of the employees has been, as far as possible,eliminated." 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that employees of the Company within the appro-priate unit at each of its three branch houses who were employed bythe Company during the pay-roll period immediately preceding thedate of the Direction of Elections, including employees who, as ofsuch period, had been laid off less than 60 working days," employeeswho did not work during the pay-roll period because they were illor on vacation, but excluding any such employees who have since quitor been discharged for cause, shall be eligible to vote in the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the 'repre-sentation of employees of Armour & Company at its plants at 17thStreet and 6th Street, Jersey City, New Jersey; and at its branchhouses at 147-07 94th Avenue, Jamaica, New York; 197 Fort GreenePlace, Brooklyn, New York; 96 North 6th Street, Brooklyn, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsJersey City plants, including watchmen, employees performingchecking, weighing, and clerical duties inside the plants where theproduction and maintenance work is carried on, employees in themotive-power department,.the mechanical department, and the garagedepartmelit,'shipping clerks, retail. clerks, janitors, dishwasher andchef, yard gang, storeroom man, and laundry man, but excludingsupervisory employees, assistant foremen, all clerical help doing workin the company offices, separate and apart from the production andmaintenanceworkers, chemists, peddler salesmen, chauffeurs, and T.Hannigan, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.3.All clerical employees of the Company at each of the branchhouses, including bookkeepers, cagemen, switchboard operators, andgeneral officehelp, but excluding the manager,assistantmanager,office manager,inside salesmen, outside salesmen, and peddler sales-men constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the National LaborRelations Act.27Although no evidence was introduced as to whether the 60-day seniority rule isapplied by the Company to clerical employees at the branch houses, in accordance withour practice of including employees temporarily laid off as eligible to vote,and in viewof the evidence concerning the Jersey City plants and of our Decisions in other proceedingsinvolving Armour & Company,we are of the opinion that this is an appropriate definitionof employees temporarily laid off.Cf.Matter of Armour i CompanyandUnited Packing-house Workers, Local Industrial UnionA'o.13 of Packinghouse Workers Organizing Com-mittee, affiliated with C. I.0., 13 N. L. R. B. 567. ARMOUR & COMPANYDIRECTION OF ELECTIONS281By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIREcTLD that, as part of the investigation ordered by the Boardtoascertain representatives. for the purposes of collective bar-gainingwithArmour & Company, at its 6th Street and 17thStreet plants in Jersey City, New Jersey, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Second'Region (New York City), actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companyat its 6th Street and 17th Street plants at Jersey City, New Jersey,including watchmen, employees performing checking, weighing,. andclerical duties inside the plants where the production and maintenancework is carried on, employees in the motive-power department, themechanical department, and the garage department, shipping clerks,retail clerks, janitors, dishwasher and chef, yard gang, storeroomman, and laundry man, who were employed by the Company duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who, as of such period, had beenlaid off less than 60 working days, employees who did not work dur-ing such pay-roll period because they were ill or on vacation, butexcluding supervisory employees, assistant foremen, all clerical helpdoing work in the Company offices, separate and apart from theproduction and maintenance workers, chemists, peddler salesmen,chauffeurs, T.Hannigan and any such employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Meat Cutters Union, Local 261, charteredby Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, or byUnited Packinghouse Workers 'of America, Local 81, chartered byPackinghouseWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining, or by neither; and it is furtherDinEcmEn that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Armour & Company at its branch houses located at 147-07 94thAvenue, Jamaica, New York; 197 Fort Greene Place, Brooklyn, NewYork; 96 North 6th Street, Brooklyn, New York, elections by secret 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot shall be conducted within fifteen (15) days from the date ofthisDirection of Elections under the direction and supervision ofthe Regional Director for the Second Region (New York City),acting in these matters as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all clerical employees of the Company at each of saidbranch houses, including bookkeepers, cagemen, switchboard opera-tors, and general office help who were employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who, as of such period,had been laid off less than 60 working days, employees who did notwork during such pay-roll period because they were ill or on vacation,but excluding the manager, assistant manager, office manager, insidesalesmen, outside salesmen, and peddler salesmen, and any such em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United PackinghouseWorkers of America, Local #49-A, chartered by PackinghouseWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.